Citation Nr: 0809646	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.

2.  Entitlement to service connection for chronic renal 
disorder to include end-stage renal disease (renal disorder), 
secondary to chronic hypertension.

3.  Entitlement to service connection for an eye disorder, 
secondary to chronic hypertension.

4.  Entitlement to service connection for a chronic 
psychiatric disability to include depression, memory loss, 
fatigue, and sleeplessness, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to May 
1990, and from September 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claims for service 
connection.  The appeal was remanded by the Board for further 
development in May 2005.

The veteran's original claim in May 2001 listed "eye 
problems," and the RO characterized this as a claim for 
hypertensive retinopathy.  The Board finds it is more 
accurately stated as listed on the title page.


FINDINGS OF FACT

1.  The veteran experienced headaches and dizziness in 
service, was diagnosed with hypertension shortly after 
service, and hypertension has been chronic and continuous 
since service.

2.  The veteran has been diagnosed with end-stage renal 
disease secondary to hypertension.

3.  The veteran has vascular changes in his eyes associated 
with hypertension.

4.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

5.  The veteran has been diagnosed with depression as a 
result of medical problems, particularly renal failure with 
dialysis.


CONCLUSIONS OF LAW

1.  Chronic hypertension was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Chronic renal disorder to include end-stage renal disease 
is proximately due to service-connected back chronic 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.303, 3.306, 
3.309, 3.310, 3.311 (2007).

3.  An eye disability is proximately due to a service-
connected chronic hypertension.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.303, 3.306, 3.309, 3.310, 3.311 (2007).

4.  A chronic psychiatrich disabillity is proximately due to 
a service-connected chronic renal disorder.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310, 3.311, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that hypertension began in service, and 
that a renal disorder, eye disorder, and mental disorder are 
all secondary to hypertension.  Alternatively, he contends 
that a mental disorder is due to an undiagnosed illness.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for service connection.  
Thus, no further discussion of the VCAA is required.

Despite a thorough search for the veteran's service medical 
records, it appears that they are unavailable.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  For purposes of 
38 C.F.R. § 3.317, there are three types of qualifying 
chronic disabilities:  (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi symptom illness; and (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  A medically 
unexplained chronic multi symptom illness is one defined by a 
cluster of signs or symptoms, and specifically includes 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  
There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(ii)(C). 

1.  Hypertension

A private provider stated that he diagnosed the veteran with 
hypertension in 1992 or 1993.  These medical records are not 
available.  However, the Board finds the provider's statement 
is credible.

The veteran stated that he experienced symptoms of 
hypertension in service, particularly headaches and 
dizziness.  He was discharged from service in April 1991, 
approximately one to two years prior to the diagnosis of 
hypertension.  The veteran can attest to factual matters of 
which he had first-hand knowledge, such as experiencing 
headaches and dizziness in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Here, the veteran described 
in-service symptoms which support the 1992 or 1993 diagnosis 
of hypertension by the private provider.

Given the heightened benefit of the doubt required in this 
appeal, the Board finds the veteran's statement that he 
experienced the symptoms of hypertension in service, in 
addition to the fact that he was diagnosed with hypertension 
shortly after service, to be credible evidence that 
hypertension began in service and was chronic and continuous 
thereafter.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the criteria for service connection for 
hypertension have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

2.  Renal Disorder

In March 2000, the veteran was diagnosed with end-stage renal 
disease secondary to hypertension, after he presented to the 
hospital with markedly elevated blood pressure, creatine, and 
blood urea nitrogen (BUN).  The veteran began hemodialysis 
due to his renal function in April 2000.  A kidney biopsy was 
conducted and showed the classic signs of scleroderma, though 
the veteran did not have any systemic symptoms of the 
disorder and the veteran was later told he did not have 
scleroderma.  The veteran attended a VA examination in 
February 2007.  His BUN was 10 and his creatine was 5.5.  The 
examiner diagnosed end stage renal disease, on dialysis.  He 
opined that the veteran's renal disorder was most likely due 
to hypertension.

Given the heightened benefit of the doubt required in this 
appeal, the Board finds the fact that the veteran's medical 
records consistently diagnosis end-stage renal disease as 
secondary to hypertension is evidence favorable to the 
veteran's appeal.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for chronic renal disorder to include end-
stage renal disease. have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

3.  Eye Disorder

The veteran attended a VA examination in September 2007.  He 
described his vision going blurry, double images, and 
floaters.  The examiner found some minor irregular caliber of 
the blood vessels associated with hypertensive conditions of 
the body.  There were increased light reflexes off the vessel 
indicating cholesterol build-up in the vessels.  No 
retinopathy was noted, but vascular changes associated with 
hypertension were diagnosed.

Given the heightened benefit of the doubt required in this 
appeal, the Board finds the fact that the September 2007 VA 
examination is evidence favorable to the veteran's appeal.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the criteria for service connection for 
an eye disability have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

4.  Mental Disorder

A mental disorder is not a qualifying chronic disability 
under 38 C.F.R. § 3.317, and having such a diagnosis 
effectively moots consideration of an undiagnosed illness 
theory of service connection under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Accordingly, no further consideration is 
warranted on a presumptive basis, and the veteran's claim 
will now be considered on a direct service connection basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran attended a VA examination in February 2007.  He 
was isolated, lethargic, hopeless about the future, 
uninterested in sex, and disappointed in himself.  His mood 
was dysphoric and his affect was constricted.  He reported 
inappropriate behaviors and suicidal thought.  The veteran 
reported sleeping only 3-4 hours a night and feeling tired 
most of the time.  He did not engage in social activities, do 
household chores, play sports, or involve himself in other 
recreational activities.  He was diagnosed with major 
depression.  The examiner opined that the veteran's 
depression is due to his medical problems and that changes 
renal failure caused in the veteran's life. 

Given the heightened benefit of the doubt required in this 
appeal, the Board finds the fact that the February 2007 VA 
examinations attributes the veteran's depression to chronic 
renal failure is evidence favorable to the veteran's appeal.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the criteria for service connection for 
a chronic psychiatric disorder have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic hypertension is granted.

Service connection for chronic renal disorder to include end-
stage renal disease is granted.

Service connection for an eye disability is granted.

Service connection for a chronic psychiatric disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


